\O°°`lC\U\-I>WN--

NNNNNNNNN_¢_»o-oo-oo-oo-o_o___
W`lo\@/I¢>WN_‘O©“`IQ\'~J\¢PWN_C

 

 

Case 3:16-cv~00670-MMD-CBC Document 38 Filed 03/27/19 Page 1 of 4

AARON D. FORD

Attomey Genera| iv
ERIN L. ALBRIGHT, Bar No. 9953 \

Deputy Attomey General v
State of Nevada _ F|LED ___ RECE|VED
Bureau of Litigation ._ ENTERED ___ SERVED ON
Public Safety Division COUNSEUPART|ES 0= RECORD
lCOO N. garson Street

arson ity, NV 89701-4717
Tel: (775) 684-1257 MAR 2 3 233
E-mail: ea|bright@ag.nv.gov

 

 

 

 

 

CLERK US DlSTR|CT COURT

Attomeys for Defendants plsTR|cT OF NEVADA

Stacy Barret, Jay Barth, James Dzurenda, BY,
Dwight Neven, Jason Satterly and '
Anthony Warren

DEPUTY

 

 

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
Mle

JOHN MELNIK,
Case No. 3:16-cv-00670-M MD-CBC
Plaintif`f,
MOTION FOR ENLARGEMENT OF TIME
vs. FOR DEFENDANTS BARTH AND
DZURENDA TO RESP()ND TO
JAMES DZURENDA, et al., PLAINTIFF’S FIRST SET OF
INTERROGATOR[ES
Defendants.

 

Defendants, Stacy Barret, Jay Barth, James Dzurenda, Dwight Neven, Ja:;on Satterly and
Anthony Warren, by and through counsel, Aaron D. Ford, Attomey General of the State of Nevada, and
Erin L. Albright, Deputy Attomey General, hereby move this Court to enlarge the time for Defendants
Barth and Dzurenda to respond to Plaintift` s First Set of lnterrogatories to April 25, 2019.

This Motion is based on the following Memorandum of Points and Authoritics and the papers
and pleadings on file herein.

MEMORANDUM OF POINTS AND AUTHORITIES
I. RELEVANT FACTS
On February 28, 2019, Plaintiff served Defendant Dzurenda with a First Set of lnterrogatories.
On March 3, 2019, Plaintiff served Defendant Barth with a First Set of lnterrogatories.

///

 

©W`lG\U\-I>L¢JN-‘

NNNNNNNNN--¢--‘-‘--__»__-
®\lO\MJdWN-O\DQQNQ\MJ>WN_O

 

 

Ca$e 3116-CV-00670-MMD~CBC DOCUment 38 Filed 03/27/19 Page 2 Of 4

Some of the interrogatories posed to both Defendants require the Defenc`.ants to review
documentation to refresh their memories. Defendants have requested the information necessary to
respond to Plaintift’s interrogatories from the Nevada Department of Corrections (NDOC) and have
yet to receive it.

II. ARGUMENT
Fed. R. Civ. P. 6(b)(l) governs enlargements of time and provides as follows:
When an act may or must be done within a specified time, the court maj/,
for good cause, extend the time: (A) with or without motion or notice if
the court acts, or if a request is made, before the original time or its
extension expires; or (B) on motion made after the time has expired if the
party failed to act because of excusable neglect.

The proper procedure, when additional time for any purpose is needed, is to present a request
for extension of time before the time fixed has expired. Canup v. Mississippi Val. Barge Line Co., 31
F.R.D. 282 (W.D.Pa. 1962). Extensions of time may always be asked for, and usually are granted on a
showing of good cause if timely made under subdivision (b)(l) of the Rule. Creedon v. Taubman, 8
F.R.D. 268 (N.D. Ohio 1947).

The time for both Defendant Barth and Defendant Dzurenda to respond to Plaintiff’s First Set of
lnterrogatories has not expired. Defendants seek a second enlargement of time for both Defendant
Barth and Defendant Dzurenda to respond to Plaintiff’s First Set of lnterrogatories because they have
not received the necessary documentation to respond to Plaintiff’s interrogatories If the Defendants
answer the interrogatories without reviewing the documentation requested from the NDOC, their
answers will be incomplete. Therefore, Defendants respectfully request that the deadline for Defendant
Barth and Defendant Dzurenda to respond to P|aintiff’ s First Set of lnterrogatories be enlarged to April
25, 2019. This extension is not made for the purposes of delay or to prejudice Plaintiff.

///
///
///
///
///

///

 

\Ooo\lG\KJ\-bb)~_

 

Case 3:16-cv-00670-MMD-CBC Document 38 Filed 03/27/19 Page 3 of 4

III. CONCLUSION
Based on the foregoing, Defendants respectfully request that the time for Defendants Barth and
Dzurenda to respond to Plaintiff’s First Set of lnterrogatories be enlarged to April 25, 2019.
DATED this 27'h day of March, 2019.
AARON D. FORD

    

Deputy Attomey
State of Nevada
Bureau of Litigation
Public Safety Division

Attorneys for Defendant

 

DATED.S/%/ZDL?

 

 

